Citation Nr: 1812191	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-39 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right knee chondromalacia with patellofemoral degenerative joint disease, to include whether a separate disability rating is warranted for instability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1962 to February 1965.  

This appeal derived from a downstream element of a claim for service connection for residuals of a broken right leg that was received in May 2008.  This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, granted service connection for right knee chondromalacia with mild patellofemoral degenerative joint disease and assigned a 10 percent initial disability rating effective May 27, 2008 (the day the claim for service connection was received by VA).  

In April 2014, the Veteran testified at a personal hearing at the VA RO in Milwaukee, Wisconsin (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In May 2015, September 2016, and May 2017, the Board remanded the issue on appeal for additional development. 

The issue of reopening service connection for right knee bursitis as secondary to the service-connected right knee disabilities has been raised by the record, see September 2010 statement (on a VA Form 21-4138), and was previously referred by the Board in May 2015, September 2016, and May 2017, but still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (While a March 2017 memorandum notes that this issue should be adjudicated by the RO, this does not appear to have taken place.)  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  As this claim was received prior to March 24, 2015, the Veteran was not required to use a standardized claim form.  Cf. 38 C.F.R. § 3.155(a) (2017).     

The appeal is REMANDED to the AOJ.  


REMAND

Referred Issue of Reopening Service Connection for Right Knee Bursitis

While not typically discussed in the body of a Board remand, as noted in the introduction above, the Board has previously referred the issue of whether new and material evidence has been received to reopen service connection for right knee bursitis as secondary to the service-connected right knee disabilities three times with no resultant action taken by the AOJ.  The claim was received in September 2010; therefore, the Veteran was not required to use a standardized claim form.  Cf. 38 C.F.R. § 3.155(a).  The AOJ should adjudicate this outstanding claim prior to recertification of the appeal to the Board.

Initial Rating for Right Knee Chondromalacia

In May 2017, the Board, in pertinent part, remanded the issue of an initial disability rating in excess of 10 percent for right knee chondromalacia with patellofemoral degenerative joint disease to provide the Veteran a VA examination to assist in determining the current severity of the service-connected right knee disability.  In pertinent part, the VA examiner was directed to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right knee joint in question and the paired left knee joint.  If the examiner was unable to conduct the required testing or concluded that the required testing was not necessary in this case, he or she was directed to clearly explain why that is so.  

Pursuant to the May 2017 Board remand instructions, a VA examination was conducted in May 2017.  The VA examiner did not address non-weight bearing symptoms/range of motion for the right knee nor identify or explain why this was not necessary.  In a September 2017 finding, the AOJ specifically noted this inadequacy and indicated that an addendum medical opinion should be requested to address this issue.  Review of the claims file does not reflect that this additional development was undertaken.  

As the VA examiner did not fully provide the information and opinions specifically requested by the May 2017 Board remand directives, the Board does not find the May 2017 VA examination report adequate for rating purposes.  As such, the Board finds that there has not been substantial compliance with the prior Board remand orders and an additional VA examination is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).     

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether new and material evidence has been received to reopen service connection for right knee bursitis as secondary to the service-connected right knee disabilities in the first instance. 

2.  Schedule a VA examination(s) to assist in determining the current severity of the right knee chondromalacia with patellofemoral degenerative joint disease.  The VA examiner should review the claims folder.  All indicated tests and studies should be conducted.  

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right knee joint in question and the paired left knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

With respect to the right knee disability, is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

3.  Then readjudicate the issue on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







